NO








NO. 12-10-00350-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
CHARLES ELLIS SHIRLEY,
APPELLANT                                                     '     APPEAL
FROM THE 173RD
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '     HENDERSON
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            Appellant
Charles Ellis Shirley, pro se, has filed a motion to strike his notice of
appeal, which we construe as a motion to dismiss.  Because Shirley has met the
requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is
granted, and the appeal is dismissed.  
Opinion delivered October 27,
2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)